DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 09/22/2020. Claims 1-3 are pending and have been considered as follows.

Claim Rejections - 35 USC 112(d) 
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 is further defining the near-pick up area. However, under a broadest reasonable interpretation, claim 1 (which claims “the user is located in a preset pick-up area OR a preset near pick-up area) can be interpreted as only requiring the determination that the user frontend of the user is located in a preset pick-up area. Using this interpretation of claim 1, claim 2 does not further limit the claim limitations of claim 1. As such, claim 2 does not further limit the subject matter of claim 1. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a user position determination unit configured to”, “a pick-up request reception unit configured to” and “a vehicle instruction unit configured to” in claim 1,.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (US 20190243368 A1).
	Regarding claim 1, Seki teaches an automated valet parking system that automatically moves an autonomous driving vehicle to a pick-up space of a parking place by issuing an instruction to the autonomous driving vehicle parked in the parking place according to a pick-up request from a user (Seki, [0003] an automated valet parking system: a user stops a vehicle at a predetermined drop-off area and gets off the vehicle. the vehicle moves to a necessary parking lot/space and parks itself through autonomous driving; in response to a call from the user, the control device causes the vehicle to move from the parking lot to a predetermined pick-up area to pick up the user through autonomous driving), the system comprising:
 	a user position determination unit configured to determine whether or not a user frontend of the user is located in a preset pick-up area or a preset near-pick-up area including the pick-up space ([0006], a user position acquiring unit configured to acquire, as a user position, a current position of the user who has made the call; a predicted time calculator calculates a predicted user arrival time on the basis of the user position, the predicted user arrival time being a time in which the user is predicted to arrive at the pick-up area; [0051] The mobile terminal 3 (a user frontend of the user ) including a current position detector 36;[[0075]-[0085] the predicted user arrival time t1 is calculated on the basis of the distance from the user position to the pick-up area Ab and the moving speed of the user );
	a pick-up request reception unit configured to receive the pick-up request when the user position determination unit determines that the user frontend is located in the pick-up area or the near-pick-up area ([0078]-[0091] describes controller 11 determines the distance from the user positon (user frontend) to the pick-up area  after receiving a call from the user (pick-up request)); and
	a vehicle instruction unit configured to instruct the autonomous driving vehicle that is a target of the pick-up request to move to the pick-up space when the pick-up request reception unit receives the pick-up request ([0089] the controller 11 instructs the vehicle 2 to move to the pick-up area Ab; [0091] the vehicle 2 is instructed to move to the pick-up area Ab at a timing that takes the predicted user arrival time t1 and the predicted vehicle arrival time T1 into consideration).
	
	Regarding claim 3, Seki teaches wherein:
	in a case where the user position determination unit does not determine that the user frontend is located in the pick-up area or the near-pick-up area when the pick-up request is made, the pick-up request reception unit performs a pick-up reservation reception which receives the pick-up request as a reservation ([0087]-[0089] the distance to the pick-up area Ab can be calculated as the distance from the aforementioned parking spot to the pick-up area Ab; if “t1≤T1+margin α” does not hold (frontend is not located in the pick-up area or the near-pick-up area), the controller 11 does not instruct the vehicle to move to pick-up area until predicted user arrival time t1  satisfies “t1≤T1+margin α” (reservation)); and
	in a case where the user position determination unit determines that the user frontend is located in the pick-up area or the near-pick-up area after the pick-up reservation reception is performed, the pick-up request reception unit automatically receives the pick-up request ([0091]-[0092] if the condition “t1≤T1+margin α” ( frontend is located in the pick-up area or the near-pick-up area) is met, vehicle 2 is instructed to move to the pick-up area Ab at a timing that takes the predicted user arrival time t1 and the predicted vehicle arrival time T1 into consideration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being obvious by Seki (US 20190243368 A1) in view of Kunihiro (JPH0510046A). 
	Seki does not explicitly teach the automated valet parking system according to claim 1, wherein the near-pick-up area includes at least a part of a parking place-side elevator hall located on the same floor as the pick-up space of the parking place, and at least a part of another floor elevator hall where an elevator of the parking place-side elevator hall stops on a different floor from the parking place-side elevator hall. However, Kunihiro teaches the automated valet parking system according to claim 1, wherein the near-pick-up area (Fig. 2, [0006]  English Translation of Kunihiro, the multi-storey car park is a connecting road 5 between the upper part of Hall 3 and the ground ) includes at least a part of a parking place-side elevator hall located on the same floor as the pick-up space of the parking place ([0005] English Translation, a multi-story parking lot having parking floors hierarchically, a plurality of annular floors are concentrically arranged around a central floor to form floors of each floor, A part of the central floor or the circular floor is configured to be rotatable, a hall is formed facing the outermost circular floor of each floor, and an elevator floor for automobile transportation is arranged in this hall so that it can be raised and lowered), and at least a part of another floor elevator hall where an elevator of the parking place-side elevator hall stops on a different floor from the parking place-side elevator hall ( [0006]-[0008] English Translation, one or two lifting floors 4 are arranged so as to be able to move up and down. When two lifting floors 4 are provided, a loading section 6 provided between the communication path 5 and the upper portion of the hall 3; providing an elevator floor that vertically transports the vehicle on the outside of the torus floor).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kunihiro which teaches that a parking structure/lot can include an elevator and the hall surrounding such elevator with the automatic valet system of Seki, as the system of Seki is directed to the automatic calling of a parked vehicle to meet a user at a predetermined place within a parking structure/lot based on the current position of the user in relation to the pick-up location and one of ordinary skill in the art would have understood that a parking lot/parking structure can include multiple levels and an elevator and understood that a person may be located in or around the elevator when calling for the vehicle based on the teachings of Kunihiro and would have predictably applied the teachings of Kunihiro to improve the system of Seki. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	

/J.W./         Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666